Title: From Alexander Hamilton to William S. Smith, 4 November 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            N. York Novr. 4th 1799
          
          Capt. Read has informed me that there are at Fort Jay 3 deserters belonging to your the 12th regiment, viz. Wm. Hebron, Jas. Dando,  & Dl. Crook. He has been directed to convey them to Elisabeth town by Thursday next when you will take care to have a proper guard ready to receive & convey them to camp, to be tried in the General Court martial lately ordered—
          With great consideratn &
        